PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dumitru et al.
Application No. 16/068,892
Filed: 9 Jul 2018
For: SELF-CROSSLINKING ANTIBODIES

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.181, filed February 24, 2021, requesting that the Office withdraw the holding of abandonment in the above-identified application. 

The petition under 37 CFR 1.181 is GRANTED.

The two-month period for filing an appeal brief under 37 CFR 41.37 runs from the date of this decision.

This application was held abandoned for failure to respond in a timely manner to the final Office action, mailed June 18, 2020, which set forth an extendable three (3) month period for reply.  A Notice of Abandonment, mailed December 24, 2020, erroneously states that no reply to the June 18, 2020 final Office action was received in the Office.

Petitioner requests withdrawal of the holding of abandonment based on the assertion that a petition for a three month extension of time and $740 fee was filed via EFS-web on December 18, 2020 and a Notice of Appeal was filed on certificate of mailing date December 18, 2020 and received in the Office on December 28, 2020. 

A review of the Office financial records reveals that the required $740 three month extension of time fee charged to petitioner’s credit card on December 18, 2020. A review of the application file reveals the Office received a Notice of Appeal on December 28, 2020.

The petitioner properly completed the certificate of transmission/mailing printed on the aforementioned Notice of Appeal. 

Under 37 C.F.R. § 1.8(a)(1) correspondence is considered timely if: (1) the correspondence is mailed or transmitted prior to expiration of the set period for response by being properly addressed to the Patent and Trademark Office as set out in 37 C.F.R. § 1.1(a) and deposited with the U.S. Postal Service with sufficient postage as first class mail or transmitted to the Patent and 

The Notice of Appeal bears a proper certificate of mailing, dated December 18, 2020, in compliance with the requirements of 37 C.F.R.  § 1.8(a)(1) as set forth above. It was signed by the attorney of record, who had a reasonable basis to expect that the correspondence would be mailed on the date indicated. 

It is noted the $420 notice of appeal fee was charged to petitioner’s deposit account on December 30, 2020. This charge was authorized in the December 28, 2020 (certificate of mailing date December 18, 2020) Notice of Appeal.

In light of the above discussion, the petition under 37 CFR 1.181 to withdraw the holding of abandonment is granted, the holding of abandonment is withdrawn, and the December 24, 2020 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.

This application is being referred to Technology Center Art Unit 1643 to await the filing of an appeal brief or for such other appropriate reply as may be submitted to continue prosecution of the application.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.



/SHIRENE W BRANTLEY/Attorney Advisor, OPET